NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
RICHARD A. BECKER,
Petition,er,
V.
DEPARTMENT OF VETERANS AFFAIRS,
Respondent. __
2011-3224 _
Petiti0n for review of the Merit Systems Protection
Board in case no. NY4324100222-I-1.
ON MOTION
ORDER
The Department of Veterans Affairs moves for a 14-
day extension of tirne, until Febrnary 24, 2012, to file its
response brief.
Up0n consideration thereof,
IT ls 0RDERED THAT:
The motion is granted

BECKER V. VA
FEB 2 1 2012
Date
cc: Richard A. Becker
FOR THE COURT
/s/ Jan Horba1y
Jan Horbaly
Clerk
Austin M. Fu1k, Esq. FlLED-
s21
U.8. COUHT GF APPEALS FOR
THE FEDERAL ClRCU|T
FEB 21zu1zs
.lN'|l-UAl!
cum %
§